 



Exhibit 10.1

 

SECOND AMENDMENT

TO THE

INSPIREMD, INC.

AMENDED AND RESTATED 2011 UMBRELLA OPTION PLAN

 

November 1, 2012

 

This SECOND AMENDMENT TO THE INSPIREMD, INC. AMENDED AND RESTATED 2011 UMBRELLA
OPTION PLAN (this “Amendment”), is made and entered into by InspireMD, Inc., a
Delaware corporation (the “Company”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan (as defined below).

 

WHEREAS, the Company sponsors the InspireMD, Inc. Amended and Restated 2011
UMBRELLA Option Plan (the “Umbrella Plan”), the 2006 Employee Stock Option Plan
(the “Israeli Appendix”), which is a sub-plan to the Umbrella Plan, and the 2011
U.S. Equity Incentive Plan (the “US Appendix”), which is a sub-plan to the
Umbrella Plan (collectively, the Umbrella Plan, the Israeli Appendix, and the US
Appendix being referred to herein as, the “Plan”); and

 

WHEREAS, Section 11.2 of the Umbrella Plan permits the Company to amend the Plan
at any time, and from time to time; and

 

WHEREAS, subject to stockholder approval, the Company desires to amend the Plan
to (i) increase the total number of shares of the Company’s common stock, par
value $0.0001 per share, available for issuance under the Plan from 15,000,000
shares to 20,000,000 shares, and (ii) permit, pursuant to the US Appendix, the
granting of “incentive stock options” that qualify under Section 422 of the U.S.
Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, in accordance with Section 11.2 of the Umbrella Plan, the Plan
shall be, and hereby is, amended as follows:

 

1. Section 4 of the Umbrella Plan is hereby amended by deleted said section in
its entirety and substituting in lieu thereof the following new Section 4:

 

  4. RESERVED SHARES      

The Company reserves twenty million (20,000,000) shares of the Company’s common
stock, par value $0.0001 per share (the “Shares”) for purposes of the Plan,
subject to adjustment in case of subdivision or combination of the Shares of the
Company. Such initial number may be increased from time to time by resolutions
of the Board. Up to one hundred percent (100%) of the Shares reserved under the
Plan may be granted pursuant to the U.S. Plan as Incentive Stock Options (as
defined in the U.S. Plan).

 

Any Share under the Plan, in respect of which the right hereunder of a Grantee
to purchase the same shall for any reason terminate, expire or otherwise cease
to exist, shall again be available for grant under the Plan; provided that, only
Shares forfeited back to the Company, Shares canceled on account of termination,
expiration or lapse of an award, or Shares surrendered in payment of the
exercise price of Options shall again be available for the grant of Incentive
Stock Options under the Plan. The Board may resolve to reserve out of the
abovementioned pool (as may be increased from time to time) part of the reserved
pool specifically for each separate Appendix.

 

2. Article II of the US Appendix is hereby amended by deleting said article in
its entirety and substituting in lieu thereof the following new Article II:

 



 

 

 

ARTICLE II

Options and Shares

 

3. The Options granted and the Shares to be issued are as defined under the
Umbrella Plan.

 

a. Types of Options. Options may be granted under the U.S. Plan as (i) Options
that meet the requirements of Section 422 of the Code (“Incentive Stock
Options”), or (ii) Options that do not meet the requirements of Section 422 of
the Code (“Nonqualified Stock Options”). Options may be granted from time to
time by the Board to all employees of the Company or of any parent or subsidiary
company of the Company (as defined in Sections 424(e) and (f), respectively, of
the Code), and also to all non-employee directors and consultants of the Company
or any such other company; provided that, Incentive Stock Options may only be
granted to employees of a corporation (as defined under Section 7701 of the
Code).

 

b. Incentive Stock Options. The Company may not grant Incentive Stock Options to
any employee which would permit the aggregate fair market value (determined on
the Date of Grant) of the Shares with respect to which Incentive Stock Options
(under this and any other plan of the Company and its subsidiaries) are
exercisable for the first time by such employee during any calendar year to
exceed U.S. $100,000. To the extent any Options granted which are designated as
Incentive Stock Options exceed this limit or otherwise fails to qualify as
Incentive Stock Options, such Options (or any such portion thereof) shall be
Nonqualified Stock Options. Notwithstanding anything herein to the contrary, if
an employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any subsidiary) and Incentive
Stock Options are granted to such employee, the Expiration Date of such
Incentive Stock Options (to the extent required by the Code at the time of
grant) shall be no more than five (5) years from the Date of Grant. If Shares
acquired upon exercise of Incentive Stock Options are disposed of by a US
Grantee prior to the expiration of either two (2) years from the Date of Grant
of such Incentive Stock Options or one (1) year from the transfer of Shares to
the US Grantee pursuant to the exercise of such Options, or in any other
disqualifying disposition within the meaning of Section 422 of the Code, such US
Grantee shall notify the Company in writing of the date and terms of such
disposition. A disqualifying disposition by a US Grantee shall not affect the
status of other Incentive Stock Options.

 

c. Limitations on Options and Shares. Notwithstanding anything to the contrary
contained herein, subject to adjustment pursuant to Section 9 of the Umbrella
Plan, during any calendar year the maximum number of shares with respect to
which Options may be granted to an officer of the Company (or any subsidiary)
subject to Section 16 of the Exchange Act or a “covered employee” as defined in
Section 162(m)(3) of the Code is one million (1,000,000) Shares.

 

d. Limitations on Grantees. “Consultant” means any natural person, who is not an
employee, rendering bona fide services to the Company or a subsidiary, with
compensation, pursuant to a written independent contractor agreement between
such person (or any entity employing such person) and the Company or a
subsidiary, provided that such services are not rendered in connection with the
offer or sale of securities in a capital raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities.

 



 

 

 

3. Article III of the US Appendix is hereby amended by deleting said article in
its entirety and substituting in lieu thereof the following new Article III:

 

ARTICLE III

Exercise Price

 

4. The Exercise Price shall be as defined under the Plan provided that the
Exercise Price shall be equal to the fair market value of the Share on the date
of such grant, determined as follows: (i) if the Company is publicly-traded, the
closing price of a Share on the Date of Grant, provided that if the Date of
Grant is not a trading day, the closing price on the trading day immediately
prior to the Date of Grant shall apply; or (ii) if the Company is not
publicly-traded, as determined by (A) the Administrator, in good faith, based on
the reasonable application of a reasonable valuation method, considering factors
relevant to the value of the Shares, or (B) a qualified independent appraiser,
based on a reasonable valuation method, which determination being made no more
than twelve (12) months before the respective stock option grant date; provided
however, that in the event that prior to the end of each such twelve (12) months
period subsequent to the relevant appraisal date the Company undergoes an event
which will have a material effect on the value of the Share, the Company shall
carry out and receive an updated analysis from a qualified independent appraiser
regarding the fair market value of the Share for any new grant. Each Option
Agreement shall contain the exercise price determined for each Grantee. Each
vested Option shall entitle the Grantee to purchase one Share at the Exercise
Price, subject to the provisions of the Plan, the Option Agreement and the Tax
Rules. Notwithstanding the foregoing, if Incentive Stock Options are granted to
an employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any subsidiary), the Exercise
Price shall be at least one hundred ten percent (110%) of the fair market value
of a Share on the Date of Grant.

 

4. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

* * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



 

 

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative, effective as of the date above.

 

  INSPIRE MD, INC.       /s/ Craig Shore   Name: Craig Shore   Title: Chief
Financial Officer, Secretary and Treasurer

 



 

 

 